Case: 7:20-cr-00011-REW-EBA Doc #: 54 Filed: 07/30/21 Page: 1 of 2 - Page ID#: 159




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                       PIKEVILLE


  UNITED STATES OF AMERICA,                        )
                                                   )
        Plaintiff,                                 )         No. 7:20-CR-011-REW-EBA
                                                   )
  v.                                               )
                                                   )                    ORDER
  JOHN ANTHONY                                     )
  MORALES-LOPEZ, aka                               )
  TALIB AL-YAHYA                                   )

        Defendant.
                                         *** *** *** ***

        After conducting Rule 11 proceedings, see DE 50 (Minute Entry), Judge Atkins

 recommended that the undersigned accept Defendant Morales-Lopez’s guilty plea and adjudge

 him guilty of Counts One and Two of the Indictment (DE 1). See DE 53 (Recommendation). Judge

 Atkins expressly informed Morales-Lopez of the right to object to the recommendation and to

 secure de novo review from the undersigned. See id. at 2-3. The established, 3 business-day

 objection deadline has passed, and no party has objected.

        The Court is not required to “review . . . a magistrate’s factual or legal conclusions, under

 a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106

 S. Ct. 66, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981)

 (holding that a failure to file objections to a magistrate’s judge’s recommendation waives the right

 to appellate review); Fed. R. Crim. P. 59(b)(2)–(3) (limiting de novo review duty to “any

 objection” filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the

 recommendation “to which objection is made”).
Case: 7:20-cr-00011-REW-EBA Doc #: 54 Filed: 07/30/21 Page: 2 of 2 - Page ID#: 160




        The Court thus, with no objection from any party and on full review of the record,

 ORDERS as follows:

        1. The Court ADOPTS DE 53, ACCEPTS Morales-Lopez’s guilty plea, and

           ADJUDGES Defendant guilty of Counts One and Two of the Indictment;

        2. The Court CANCELS the trial as to this Defendant; and

        3. The Court will issue a separate sentencing order.1

        This the 30th day of July, 2021.




 1
  At the hearing, Judge Atkins remanded Morales-Lopez to custody. See DE 50. This was the status
 pre-plea. That status will persist pending sentencing.
